Citation Nr: 0010880	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  

The veteran appeared at a personal hearing on appeal before 
the undersigned member of the Board at the RO in January 
2000.  A transcript of the veteran's hearing testimony on 
that occasion has been associated with his claims file.  


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
denied by the RO in an unappealed rating action dated in 
November 1993.  The veteran was notified of that decision, 
and did not file a notice of disagreement therewith.  

2.  Evidence submitted since the November 1993 rating 
decision includes an examination by a private physician, 
which is so significant that it must be considered in order 
to decide fully the merits of the claim.  

3.  The veteran's claim for service connection for a back 
disorder is plausible.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the November 1993 rating 
decision denying service connection for a back disorder is 
new and material, and the veteran's claim for a back disorder 
is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an RO decision dated in November 1993, entitlement to 
service connection for a back condition was denied.  This 
decision essentially found that a currently existing back 
disorder was not manifested or otherwise suggested in 
service, or shown to be attributable thereto.  Thus, service 
connection for a back disorder was found to be unwarranted.  
The veteran did not appeal this determination.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date or mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a)(b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period) from the date of 
mailing of the notice of the determination being appealed (to 
file the formal appeal).  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence, is the claim deemed to have been reopened, 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  In determining the materiality of the 
evidence for the purposes of reopening the claim, its 
credibility is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis, noted above, 
involves two questions:  (1) Is the newly presented evidence 
"new", that is not previously submitted to agency decision 
makers, and not cumulative or redundant; and, (2) is the 
newly presented evidence "material", that is does it bear 
directly and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?  

With this in mind the Board will proceed with a question of 
whether the claim for service connection for a back disorder 
has been reopened by submission of evidence, which is both 
new and material.  38 U.S.C.A. § 5108.  The Board will first 
review the evidence that was before the agency of original 
jurisdiction in November 1993 for purposes of clarity.  This 
evidence included the veteran's service medical records, 
which show no findings or diagnosis of a back disorder.  The 
veteran was however provided an "Individual Sick Slip", DD 
Form 689, in May 1954 to have his lower back evaluated.  It 
was recorded on this form that the veteran was given APC's 
and "advised".  A sick call treatment record records that 
the veteran received a checkup due to an aircraft accident, 
and that he had complaints of occasional back pain.  It was 
noted that an examination revealed no abnormalities.  On the 
veteran's medical examination for service separation in March 
1955, a clinical evaluation of his spine found no 
abnormalities.  

Additional evidence before the agency of original 
jurisdiction in November 1993 included post service VA and 
private clinical records, including a report of a 
comprehensive VA examination provided to the veteran in 
September 1993.  The private clinical records document 
treatment rendered to the veteran between November 1989 and 
September 1993 for various disabilities, to include 
peripheral neuropathy, diabetic retinopathy, cataracts, 
diabetes mellitus, and gangrenous ulceration of the left 
great toe.  This clinical data is negative for any complaints 
or findings referable to the veteran's back.  The veteran's 
September 1993 VA examination noted the veteran's complaints 
of worsening pains in his back, without any specific back 
injury, ever since his days in the service.  On physical 
examination the veteran was found to have a mild spasm of the 
paravertebral muscles in the lumbar area, as well as mild 
limitation of motion, but no tenderness.  Probable 
degenerative joint disease was diagnosed.  An X-ray of his 
lumbosacral spine was interpreted to reveal a considerable 
amount of osteoporosis and degenerative discogenic disease.  

On the basis of the above evidence, the RO in November 1993 
concluded that the veteran's current back disorder was not 
shown to have its onset in service.  

Evidence adduced since the November 1993 rating decision 
includes a report of a February 1995 magnetic resonance 
imaging.  This imaging of the veteran's back disclosed 
multilevel disc degenerative changes and complex lumbar 
levoscoliosis, without convincing evidence of frank disc 
herniation.  

Also received with the veteran's current claim was a report 
of an October 1995 examination of the veteran's back by a 
private physician, Thomas S. Eagen, M.D.  Dr. Eagen related 
that the veteran has had a history of left lower back 
discomfort since his involvement in a 1954 airplane crash 
just prior to his service separation.  He noted that the 
veteran had recent X-rays, and an MRI of the lower back which 
showed a right thoracolumbar scoliosis with spur formation, 
foraminal encroachment and central stenosis, but no disc 
herniation.  Dr. Eagen opined after reviewing the veteran's 
history that the veteran sustained a severe injury to his 
lumbar spine at the time of his airplane crash in service, 
which caused him to develop severe arthritic conditions, as 
well as his recurrent condition of pain and catching in his 
lower back.  

In October 1996 the veteran submitted into evidence 
photographs of a Navy attack bomber, which had crash-landed 
with him aboard the previous afternoon.  The veteran, who was 
identified on the caption of one of the pictures, is seen 
standing alongside the downed plane with the plane's pilot 
and copilot.  

At a personal hearing on appeal in September 1998 before a 
hearing officer at the RO, the veteran described the events 
surrounding his airplane crash in service.  He said that, 
following the crash, he stood guard all night over the plane, 
and on the following day, late in the afternoon, he was 
transported back to his base at Patuxent River Naval Air 
Station.  The veteran described symptoms of pain thereafter, 
but said that he never went to a doctor immediately after 
service because he wasn't in that much pain.  At his hearing 
in January 2000 the veteran described the evaluation of his 
back performed by Dr. Eagen.  He said that Dr. Eagen told him 
that following his aircraft crash he should have been X-rayed 
for his back.  The veteran further indicated that he was 
attempting to obtain a further statement from Dr. Eagen 
apparently in support of his current claim.  He was informed 
by the undersigned that his case would be held open for 60 
days in order to afford him an opportunity to submit any 
further statement by Dr. Eagen into evidence.  No further 
communication from the veteran has been received.  

The Board has considered the evidence received since the 
November 1993 RO rating action, and has compared it with the 
evidence before that determination and found that the newly 
submitted evidence is both new and material such as to reopen 
the veteran's claim for a back disorder.  

This evidence contains an examination of the veteran by a 
private physician, which attributes the veteran's current 
back disability to an injury to his lumbar spine as the 
result of an event in service.  The examiner's statement 
linking the veteran's current back disorder to his airplane 
crash in service is seemingly more than a simple recording of 
the veteran's medical history.  Cf. Le Shore v. Brown, 8 Vet. 
App. 406 (1995).  It is arguably a medical conclusion drawn 
from examining the veteran, and is presumed to be credible 
for the purposes of reopening the veteran's claim.  In 
essence, Dr. Eagen has indicated a possible 
causal/etiological connection between the veteran's current 
back disorder and his service.  Having thus determined that 
new and material evidence has been added to the record, the 
veteran's claim for a back disorder is reopened.  


Well Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when the initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It is also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) A current 
disability; (2) an inservice injury or disease; and (3) a 
nexus between the current disability and the inservice injury 
or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the clinical evidence that the veteran has a back 
disability and a statement of a competent medical 
professional tending to link the veteran's current back 
disability to service and/or events therein, the Board finds 
that the veteran's claim for a back disorder is well 
grounded.  38 U.S.C.A. § 5107(a).  


ORDER

As new and material evidence has been received, the 
application to reopen the claim of service connection for a 
back disorder is granted to this extent, and the claim is 
well grounded and subject to the following further action.  


REMAND

In light of the action taken above, the Board notes that de 
novo review of the veteran's claim of service connection for 
a back disorder by the RO is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  All indicated developments should be 
undertaken, including further examination to determine the 
etiology of the veteran's back disorder.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:  

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional evidence or arguments 
to present in regard to his claim of 
service connection for a back disorder.  
The veteran should be requested to submit 
the names, addresses, and approximate 
dates of treatment of all health care 
providers (VA and non VA) who have 
treated him for his back disorder at any 
time since his discharge from service.  

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and etiology of his current back 
disabilities.  Any necessary special 
studies should be performed, and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examining physician so 
that pertinent clinical records can be 
studied in detail.  At the conclusion of 
the examination report, the examining 
physician should express an opinion with 
complete rationale as to whether it is at 
least as likely as not that the veteran's 
current back disabilities are related to 
events in service as described by the 
veteran.  Then, after any further 
development deemed appropriate, the RO 
should review the veteran's claim on a de 
novo basis.  Information not previously 
considered, including any recently 
received clinical data, should be 
reviewed.  If the benefit sought is not 
granted, the veteran and his 
representative should be afforded a 
supplemental statement of the case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law, and to obtain additional, 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 
- 7 -

- 10 -


